J-A24010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KINGSLEY CHIN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KIM WALKER-CHIN                            :   No. 641 EDA 2021

               Appeal from the Order Entered February 17, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 191201586


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 17, 2022

        Kingsley Chin appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, denying his motion to strike a judgment. After

our careful review, we affirm on the well-reasoned opinion authored by the

Honorable Joshua H. Roberts.

        Judge Roberts set forth the relevant factual and procedural history of

this matter as follows:

        [T]his case has had a lengthy and contentious history in the Family
        Court Division and on appeal to the Superior Court.

        [] Chin and [] Walker-Chin reached a divorce settlement on or
        about September 5, 2008. Since April 2014, the parties have been
        engaged in on-again[,] off-again enforcement and contempt
        proceedings in the Family Court Division related to the divorce
        settlement. [The Honorable Holly J.] Ford presided over the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24010-21


      proceedings that ultimately resulted in the judgment that []
      Walker-Chin transferred to the civil judgment index.

      On June 29, 2018, Judge Ford granted [] Walker-Chin’s motion to
      enforce property settlement. On April 18, 2019, Judge Ford
      entered an order finding [] Chin in contempt for his failure to
      comply with her June 29, 2018 order. In her April 18, 2019 order,
      Judge Ford specifically stated “[a] judgment shall be entered on
      the $1,238,164.46 due to [Walker-Chin,] plus post-judgment
      interest of 6% in accordance with the statute. Execution of the
      judgment may commence immediately.” Further, Judge Ford
      stated that “[Chin] is ordered to pay [Walker-Chin’s] additional
      attorney’s fees and expenses in the amount of $3,000.00
      regarding this respective petition, within thirty (30) days of the
      date of this order.”

      [] Chin appealed Judge Ford’s order to the Superior Court, which
      resulted in a recalculation of the amounts due. In an order dated
      June 27, 2019, Judge Ford noted that the applicable interest rate
      on the stipulated debt should have been calculated at 4.5%, and
      not 6%.

      On December 10, 2019, [] Walker-Chin, through counsel, filed a
      praecipe to transfer and index the judgment against [] Chin with
      the Office of Judicial Records in the amount of $1,222,426.16[,]
      plus 4.5% post-judgment interest.

                                 *    *    *

      [Chin] filed a motion to strike the judgment, which, because the
      judgment had been docketed on the civil judgment index, was
      assigned to this court for disposition. Following briefing by both
      parties and oral argument, this court denied [] Chin’s motion to
      strike on February 17, 2021. [] Chin filed this timely appeal.

Trial Court Opinion, 6/3/21, at 1-3 (unnecessary capitalization omitted;

paragraphs reordered for clarity).

      Chin raises the following claims for our review:

      1. Whether the [trial] court erred in denying [Chin’s] motion to
      strike praecipe to transfer and index judgment and strike/vacate
      any judgment entered thereon (“Motion to Strike”) where
      [Walker-Chin] filed a “Praecipe to Transfer and Index Judgment”


                                     -2-
J-A24010-21


      (“Praecipe”) and the Philadelphia Office of Judicial Records (“Office
      of Judicial Records”) entered judgment thereon without the
      authority of any rule or statute?

      2. Whether the [trial] court erred in not striking the Praecipe and
      judgment entered thereon due to Walker-Chin’s violations of
      Philadelphia Family Division Administrative Regulation 97-1
      (“Admin. Reg. 97-1”) (impounding Family Division Records and
      barring disclosure of same absent order permitting disclosure),
      which violations justified striking Walker-Chin’s Praecipe attaching
      impounded records of the Philadelphia Court of Common Pleas
      Family Division (the “Family Division”), and the judgment entered
      upon such Praecipe?

      3. Whether the [trial] court erred in denying the Motion to Strike,
      thereby permitting an intra-county, interdivisional transfer of four
      Family Division orders . . . to the Philadelphia Court of Common
      Pleas Civil Division (the “Civil Division”) without any authority for
      the transfer?

      4. Whether the [trial] court erred in denying the Motion to Strike,
      which motion asserted that the Civil Division lacked subject matter
      jurisdiction over [the] four Family Division orders that Walker-
      Chin transferred to the Civil Division, where the four orders
      transferred to the Civil Division arose exclusively from a domestic
      relations matter, over which the Civil Division lacks subject matter
      jurisdiction?

      5. Whether the [trial] court erred in denying the Motion to Strike,
      which motion asserted a lack of personal jurisdiction over [Chin]
      in the civil action Walker-Chin initiated by filing the Praecipe . . .,
      where the undisputed record reflects that [Chin] did not reside in
      Pennsylvania, had no property in Pennsylvania, and conducted no
      business in Pennsylvania at the time that Walker-Chin
      impermissibly transferred four Family Division orders to the Civil
      Division and entered judgment thereon in the Civil Division?

      6. Whether the [trial] court erred in applying a discretionary
      standard in connection with denying [Chin’s] Motion to Strike,
      where the Motion to Strike did not implicate the discretion of the
      [trial] court, but rather questions of law?

Brief of Appellant, at 5-7 (unnecessary capitalization omitted).

      “A petition to strike a judgment operates as a demurrer to the
      record and must be granted whenever some fatal defect appears

                                       -3-
J-A24010-21


     on the face of the record.” First Union Nat. Bank v. Portside
     Refrigerated Servs., Inc., 827 A.2d 1224, 1227 (Pa. Super.
     2003) (quoting PNC Bank v. Bolus, [] 655 A.2d 997, 999 ([Pa.
     Super.] 1995)). “When deciding if there are fatal defects on the
     face of the record for the purposes of a petition to strike a
     judgment, a court may only look at what was in the record when
     the judgment was entered.” Cintas Corp. v. Lee’s Cleaning
     Servs., Inc., [] 700 A.2d 915, 917 ([Pa.] 1997) (citing Linett v.
     Linett, [] 254 A.2d 7, 10 ([Pa.] 1969)). “Importantly, a petition
     to strike is not a chance to review the merits of the allegations of
     a complaint. Rather, a petition to strike is aimed at defects that
     affect the validity of the judgment and that entitle the petitioner,
     as a matter of law, to relief.” City of Philadelphia v. David J.
     Lane Advertising, 33 A.3d 674, 677 (Pa. Cmwlth. 2011) (citing
     First Union Nat’l Bank, 827 A.2d at 1227). Importantly, “[a]
     petition to strike does not involve the discretion of the [trial]
     court.” Cintas Corp., 700 A.2d at 919 (citing Dubrey v.
     Izaguirre, [] 685 A.2d 1391, 1393 ([Pa. Super. 1996)).

Oswald v. WB Pub. Square Associates, LLC, 80 A.3d 790, 793–94 (Pa.

Super. 2013).

     Section 2731 of the Judicial Code provides that “[i]n the first judicial

district there shall be one prothonotary for the Court of Common Pleas of

Philadelphia County and the Philadelphia Municipal Court, who shall be known

as the ‘Prothonotary of Philadelphia.’” 42 Pa.C.S.A. § 2731. The office of the

prothonotary has the power and duty to . . . enter all civil judgments[.]”

42 Pa.C.S.A. § 2737(3) (emphasis added).            “The prothonotary shall

immediately enter in the judgment index . . . a judgment, whether entered by

the court, on order of court or on praecipe of a party.” Pa.R.C.P. 3021

(emphasis added).     “[J]udgment means a judgment, order[,] or decree

requiring the payment of money entered in any court which is subject to

these rules, including a final or interlocutory order for payment of costs,



                                    -4-
J-A24010-21



except a judgment against the Commonwealth or a political subdivision.”

Pa.R.C.P. 3020 (emphasis added).

      Finally, section 4303(a) of the Judicial Code provides as follows:

      (a) Real property.--Any judgment or other order of a court of
      common pleas for the payment of money shall be a lien upon
      real property on the conditions, to the extent and with the priority
      provided by statute or prescribed by general rule adopted
      pursuant to section 1722(b) (relating to enforcement and effect
      of orders and process) when it is entered of record in the
      office of the clerk of the court of common pleas of the county
      where the real property is situated, or in the office of the clerk of
      the branch of the court of common pleas embracing such county.

42 Pa.C.S.A. § 4303(a) (emphasis added).

      Here, we have reviewed the briefs of the parties, the relevant law, and

the thorough and well-written opinion authored by Judge Roberts. We agree

with Judge Roberts that:       (1) Judge Ford entered a valid, enforceable

judgment against Chin pursuant to 23 Pa.C.S.A. § 3502(e)(1) (granting court

authority to enter judgment where party fails to comply with equitable

distribution order); (2) the judgment index for the Philadelphia Court of

Common Pleas as a whole is maintained by the Office of Judicial Records

(formerly Office of the Prothonotary), see 42 Pa.C.S.A. § 2737(3); (3) there

is no fatal defect on the face of the record that would affect the validity of the

judgment, see Oswald, supra; and (4) at all times, the Court of Common

Pleas of Philadelphia maintained personal jurisdiction over Chin and subject

matter jurisdiction over the matter giving rise to the judgment in question.

See Trial Court Opinion, 6/3/21, at 4-10.



                                      -5-
J-A24010-21



      We further conclude that Philadelphia Family Court Administrative

Regulation 97-1 does not act as a bar to the indexing, by praecipe of a party,

of a duly entered judgment, issued by a Family Court judge, on the sole

judgment index maintained in the Philadelphia Court of Common Pleas. It is

apparent that the purpose of Administrative Regulation 97-1 is to prevent the

dissemination of the type of sensitive, personal, financial, and/or confidential

information that is inherent to domestic relations and other matters heard

before the Family Court. Here, the judgment in question contains no sensitive

information of the type contemplated by Administrative Regulation 97-1.

Rather, it simply evidences the debt owed by Chin as a result of the judgment

entered by Judge Ford. In this way, it is no different than any other judgment

entered in a civil matter.

      Because the trial court did not err as a matter of law, Oswald, supra,

we affirm the order denying Chin’s motion to strike the judgment. The parties

are instructed to attach a copy of Judge Roberts’ opinion in the event of further

proceedings.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/17/2022


                                      -6-
denied Mr.
       Mr Chin's motion to strike on February 17, 2021. Mr. Chin filed this timely

appeal.
appeal.

      On appeal, Mr. Chin complains this Court erred in denying the motion to

strike because (1) the judgment was not transferrable from the Family Court

Division to the Civil Division; (2) the transfer of the judgment violated Family

Division Administrative Regulation 97-1 because documents ordinarily maintained

under seal in
           in the
              the Family
                  Family Court were
                               were transferred
                                    transferred and
                                                and filed
                                                    filed of record
                                                             record in
                                                                    in the
                                                                       the Civil

Division; (3) this Court lacked subject matter jurisdiction; (4) this Court lacked

personal jurisdiction over Mr. Chin; (5) the Court improperly considered Ms.

Walker-Chin's equitable arguments in denying the motion to strike; and (6)
                                                                       (6) this

Court improperly
      improperly considered
                 considered facts
                            facts outside the
                                          the face
                                              face of
                                                   of the record.

      Upon reviewing
           reviewing the
                     the procedural
                         procedural history
                                    history and the
                                                the petition,
                                                    petition, this
                                                              this Court concluded

that the judgment had been properly transferred to the civil judgment index, and

this Court had jurisdiction over Mr. Chin. Thus, this Court's denial of the petition
                                                                            petition

to strike was proper and this Court's Order should be affirmed.

A.    Procedural and Factual Background

      It
      It is
         is clear from
                  from the
                       the briefs
                           briefs and this
                                      this Court's review of Judge Ford's
                                                                   Ford's Orders

attached to
attached to those
            those briefs
                  briefs that
                         that this case has
                              this case has had
                                            had aalengthy
                                                  lengthy and
                                                          and contentious
                                                              contentious history
                                                                          history in
                                                                                  in

the Family Court Division and on appeal to the Superior Court (Family Court

Docket
Docket No. D07038460,
           D07038460, Superior
                      Superior Court
                               Court docket No. 2118
                                                2118 EDA
                                                     EDA 2018).
                                                         2018).

      Mr.
      Mr Chin and Ms. Walker-Chin reached a
                                          a divorce settlement on or about

September 5, 2008. Since April 2014, the parties have been engaged
                                                           engaged in on-again off-


                                           22
again enforcement and contempt proceedings in the Family Court Division related

to the
   the divorce settlement. Judge
                           Judge Ford presided over
                                               over the
                                                    the proceedings that
                                                                    that ultimately
                                                                         ultimately

resulted in the judgment that Ms. Walker-Chin transferred to
                                                          to the civil judgment

index.

         On June 29, 2018, Judge Ford granted Ms.
                                              Ms. Walker-Chin's motion to
                                                                       to enforce

property settlement.
         settlement. On April 18, 2019, Judge Ford entered an Order finding
                                                                    finding Mr.

Chin in contempt for his failure to
                                 to comply
                                    comply with her June 29, 2018 Order. In her

April
April 18, 2019
          2019 Order,
               Order, Judge Ford
                            Ford specifically
                                 specifically stated "A
                                                     "A judgment shall be entered
                                                                          entered

                         to wife plus
on the $1,238,164.46 due to      plus post-judgment
                                      post-judgment interest of 6% in accordance

with
with the
     the statute.
         statute. Execution of judgment
                  Execution of judgment may
                                        may commence
                                            commence immediately."
                                                     immediately." Further,
                                                                   Further,

Judge Ford stated that "Husband is ordered to
                                           to pay wife's additional attorney's
                                                                    attorney's fees

and
and expenses in
             in the
                the amount of $3,000.00 regarding
                                        regarding this
                                                  this respective
                                                       respective petition,
                                                                  petition, within

thirty
thirty (30) days of the
                    the date of this Order."

         Mr. Chin appealed Judge Ford's Order to the Superior Court, which resulted

in
in a
   a recalculation
     recalculation of
                   of the
                      the amounts due. In
                          amounts due. In an
                                          an Order
                                             Order dated
                                                   dated June 27,
                                                              27, 2019, Judge Ford

noted that the applicable interest rate on the stipulated debt should have been

calculated at 4.5%, and not 6.0%.
                            6.0%,

         On December
            December 10,
                     10, 2019, Ms. Walker-Chin, through
                         2019, Ms.              through counsel,
                                                        counsel, filed
                                                                 filed aapraecipe
                                                                         praecipe to
                                                                                  to

transfer and index
             index the
                   the judgment against
                                againstMr.
                                        Mr. Chin with
                                                 with the
                                                      the Office
                                                          Office of Judicial

Records in the amount of $1,222,426.16 plus 4.5% post-judgment
                                                 post-judgment interest.

         Ms. Chin's Petition to
         Ms.                 to Strike the judgment followed, which eventually led to

this appeal.
this appeal



                                               33
B.    Standard of Review

      Mr. Chin contends that the judgment was improperly
                                              improperly transferred from
                                                                     from the

Family Court Division to the civil judgment
                                   judgment index.

      "A
      A petition
         petition to
                  to strike aajudgment is
                                       is aacommon law proceeding
                                                       proceeding which operates
                                                                  which operates

                                                        Copley Qu-Wayne
as aademurrer to the record." Resolution Trust Corp. v. Copley Qu-Wayne  Assocs,
                                                               Qu- WayneAssocs,
                                                                         Assocs,

683 A.2d 269, 273 (Pa.
                  (Pa. 1996).
                       1996). A
                              A motion to
                                       to strike is appropriate if the judgment that

was entered contains a
                     a fatal defect or irregularity apparent from the face of the

record
record and,
       and, as
            as aaresult,
                 result, the
                         the prothonotary
                             prothonotary lacked
                                          lacked authority
                                                 authority to
                                                           to enter the
                                                                    the judgment.
                                                                        judgment. Id.
                                                                                  Id

      The
      The denial
          denial of a
                    a petition
                      petition to strike
                                  strike aajudgment is
                                                    is reviewed
                                                       reviewed for
                                                                for an abuse of

discretion or
discretion or error of law.
              error of law. Vogt v. Liberty
                            Vogt v.         Muut.
                                    Liberty Muut.
                                            Mut. Fire
                                                  Fire Ins.
                                                       Ins. Co., 900 A.2d
                                                            Co., 900      912, 915
                                                                     A.2d 912, 915 (Pa.
                                                                                   (Pa.

Super. 2006). An abuse of discretion in this context means that this Court, in

reaching
reaching its
         its conclusion,
             conclusion, exercised
                         exercised its
                                   its judgment in
                                                in aamanifestly
                                                     manifestly unreasonable

manner, or demonstrated partiality, prejudice, bias or ill will, as shown by
                                                                          by the

evidence or
         or the record.       v. Morrell
                record. Smith v. Morrell Beer
                                         Beer Distributors, Inc.,
                                                            Ine., 29 A.3d
                                                            Ine.,    A.3d 23, 25
                                                                              25 (Pa.

Super. 2011) (internal citation and quotation omitted).
Super

C.    The
      The Judgment Was Properly Transferred
                                Transferred

      Judge Ford entered aavalid
                           valid enforceable judgment on
                                                      on the
                                                         the docket. Pursuant
                                                                     Pursuant to
                                                                              to

23 Pa.C.S. §§3502(e)(1):
             3502(e)(l)

             If,
             If, at any time,
                         time, aaparty
                                 party has
                                       has failed    comply with
                                           failed to comply  with an
                                                                  an order
             of equitable distribution, as provided for in this chapter or
             with the
                    the terms
                        terms of an
                                  an agreement as
                                                as entered into
                                                            into between
                                                                 between
             the parties, after hearing, the court may,
                                                     may, in addition to
                                                                      to
             any other remedy available under this part, in order to  to
             effect compliance with its order:

             (1) enter judgment; ...
                                  ..

                                           4
                                           4
      Thus, pursuant to Section 3502(e)(1), Judge Ford was empowered to
                                                                     to enter

judgment against Mr.
                 Mr Chin. "The judgment represents aabinding judicial

determination of
              of the
                 the rights
                     rights and
                            and duties between the parties,
                                                   parties, and
                                                            and establishes their
                                                                            their

debtor-creditor relationship for all the world to notice when the judgment is

recorded in a
            a Prothonotary's Office. When entered of record, the judgment also

                                                                               Upset
operates as aalien upon all real property of the debtor in that county." In re Upset

Sale, Tax Claim Bureau of
Sale, Tax              of Berks County,
                                County, 479 A.2d 940, 943 (Pa. 1984).

      Thus, in order to effectuate the purpose of Judge Ford's judgment, Ms.

Walker-Chin was then permitted to transfer the judgment to the civil judgment

index. See, e.g., Mid-State Bank & Trust Co.
                                 & Trust Co. v. Globalnet Intl,
                                             v. Globalnet Int'l, Inc., 710 A.2d 1187,
                                                          Int'l,

1192-94 (Pa. Super. 1998) (recognizing validity of lien or judgment pursuant to
                                                                             to

section 3502 docketed in civil judgment index). Mr. Chin argues, without any

support, that the judgment was not transferable to
                                                to the civil judgment docket index.

Mr. Chin similarly does not cite to any authority in any statute or rule providing for

aaspecial "family court division"judgment
                        division" judgment index that
                                                 that would accomplish the same

purpose as the civil judgment index.

      Instead, the maintenance by the Prothonotary (or Office of Judicial Records)

of aasingle common pleas judgment
                         judgment docket or index dates back well over 150 years.
                                                                           years.

See, e.g.,
See, e.g., Coral
           Coral Gables,
                 Gables, Inc. v.
                              v. Kerl, 66A.2d 275, 276 (Pa. 1939); Russeck v. Shapiro,

84 A.2d 514, 515 (Pa. Super. 1951) (citing Act
84A.2d                                     Act of March 29, 1827, P.L. 154, section 3,

17 P.S. §
17PS.   $ 1903, and Act
                    Aet of April 22, 1856, P.L. 532, section 3, 17 P.S. §
                                                                17P.S.  $ 1922). The




                                           55
purpose of such an index is to provide notice to purchasers, subsequent
                                                             subsequent

                                       Coral Gables,
encumbrancers, and others in interest. Coral Gables, 6
                                                     6A.2d at 276.

      The current
      The current version of the
                  version of     judgment index
                             the judgment index statute,
                                                statute, 42
                                                         42 Pa. C.S. §
                                                            Pa. C.S. $ 4303(a),
                                                                       4303(a),

provides

             (a) Real property. Any judgment or other order of aacourt
             of common pleas for the payment of money shall be aalien
             upon real property on the conditions, to  to the extent and
             with the priority provided by statute or prescribed by
             general rule adopted pursuant to              1722(b) (relating
                                                to section 1722()
             to enforcement and effect of orders and process)
                                                         process) when it is
                                                                           is
             entered of record in
                                mn the office of the clerk of the court of
             common pleas of the county where the real property
                                                             property is
                                                                       is
             situated, or in the office of the clerk of the branch of the
             court
             court of common pleas
                               pleas embracing such county.

             (b) Order of court as lien. Any other order of a
             (b)                                            acourt of
             common pleas shall be aalien upon real and personal
            property situated within any county embraced within the
            judicial district on the conditions, to the extent and with
            the priority provided by statute or prescribed by general
            rule adopted pursuant to to section 1722(b).
                                                1722().

            (c) Transfer of domestic judgments and orders. An order
            of any court of this Commonwealth which is aalien on real
            or personal property situated within any county of this
            Commonwealth pursuant to subsection (a) or (b)  (b) shall be
            a lien upon real or personal property situated within any
            a
            other county to
                          to the same extent as if resulting from an
            order of the court of common pleas of such other county
            upon compliance with such transfer and filing procedures
            as may be prescribed by general rule.

      The language in section (a) is
                                  is clear and unequivocal: "[a]ny judgment or other


order of aacourt of common pleas for the payment
                                         payment of money
                                                    money shall be aalien upon
                                                                          upon real

property on the conditions ...."
                           ..," The statute does not delineate between common

pleas divisions. It applies to
                            to any judgment entered in the court of common pleas.
                                                                           pleas.



                                            66
There is asingle, statutorily created judgment index, which provides the most
      is a


efficient way to provide notice of aajudgment or lien to potential creditors.

      This statute is derived from the longstanding principles applicable to

judgments, and notice of judgments:
Judgments,

             The great
             The  great weight
                        weight of  authority is
                                of authority  is that
                                                 that the
                                                      the entry of
                                                          entry of
             judgment is a aministerial or clerical act, required
                                                          required to
                                                                    to be
             done by the clerk of the court....
                                       court, .. and consists of placing
                                                                   placing aa
             judgment previously rendered on the record, by   by which
             enduring evidence of the judicial act is afforded. While
             the term "entry of judgment"
                                 judgment" is sometimes used in a    a
             general sense so as to include rendition of judgment, it is
             most
             most often  used in
                   often used in aamore   limited and
                                    more limited   and precise sense as
                                                       precise sense   as
             meaning the ministerial act of spreading the judgment at
             large on the record as distinguished from the judicial act
             of giving or pronouncing   judgment. There
                          pronouncing judgment.      There must bebe aa
             compliance with statutes or rules of court regulating
                                                           regulating the
             entry of judgments.
                      judgments.

             A
             A judgment is entered when it is spread at large on the
             record, and under some statutes not until then.

             Under some statutes, however, aajudgment is entered
             when a a signed copy of it is delivered to the clerk and filed
             by him, although not actually transcribed on the record,
             or when the judgment is duly signed and filed by  by the
             clerk. So it has been held that aajudgment
                                                 judgment is in law
             entered, at least for some purposes, at the time a  a proper
                                                                   proper
             entry thereof is formulated and given to the clerk to be
             entered of record.

             As
             As aageneral rule, the decisions of all courts must be
             preserved in writing in some record provided for that
             purpose. Where a   astatute so requires, judgments should
             be
             be entered, and for many purposes a  a judgment is not
             complete, perfect, and effective until it has been duly
                                                                 duly
             entered. Thus
             entered.  Thus it
                             it has
                                has been
                                    been broadly
                                         broadly held
                                                  held that  judgments
                                                        that judgments
             take effect only from the date of entry, and that there is
             no judgment until it is entered of record.




                                           77
            As
            As between
                between the
                         the parties,
                              parties, aajudgment
                                         judgment duly rendered
                                                         rendered may
                                                                    may be
                                                                        be
            valid and
                  and effective, although
                                  although not
                                            not entered, that is,
                                                              is, the
            neglect
            neglect or failure of the clerk to make aaproper
                                                        proper entry
                                                               entry of
            the judgment, or his defective or inaccurate entry of it, at
            least in the absence of statute to the contrary, will not
            deprive it of the force of aajudicial decision. The
            enforcement of a a judgment does not depend on its entry,
                                                                   entry,
            or docketing, ...; and, as discussed in Executions $§9 9if the
            judgment
            judgment has
                       has been
                            been duly rendered,
                                        rendered, aavalid
                                                    valid execution
                                                          execution
            generally may be issued and levied, without either entry
            or docketing of the judgment, unless specially required by
            statute.
            statute,

            In the
            In      entry or
                the entry  or record
                              record of
                                      of aajudgment,
                                           judgment, a  a clerical error,
                                                          clerical error,
            misdescription, irregularity, omission, or other defect not
            going
             going to
                   to the
                      the jurisdiction
                          jurisdiction ofof the
                                            the court
                                                court will not
                                                            not vitiate
                                                                vitiate the
                                                                         the
            judgment or or give
                           give it
                                it an effect
                                       effect which
                                              which it
                                                     it would not
                                                                not have
                                                                     have had
            if correctly entered provided
                                   provided there
                                              there is
                                                    is enough in in the
                                                                    the entry
                                                                        entry
            or  record to constitute   a judgment.
            or record to constitute a judgment.

            As
            As aageneral
                  general rule,
                          rule, entry of
                                      of aajudgment
                                            judgment must
                                                       must be made in in
            the judgment book, journal, or other designated book of
            record,
            record, in
                    in accordance
                       accordance with
                                    with the
                                          the statutory provisions
                                                         provisions in that
                                                                        that
            respect. Where the clerk is directed by law to   to keep
            certain books for the entry of judgments,
                                             judgments, or toto record
            judgments in a a book specially designated by by statute for
            that
            that purpose,
                 purpose, or
                           or to
                              to enter
                                 enter different
                                       different kinds
                                                  kinds of
                                                         of judgments or
            decrees in different books, and deviates from the course
            prescribed,
            prescribed, the validity
                             validity and operation of the judgment
                                                              judgment are
            not
            not impaired
                impaired thereby as between
                                       between the
                                                 the parties,
                                                     parties, although
                                                                although it
                                                                          it
            may be otherwise as to third persons who are misled, or
            who fail to receive the notice which aaproper
                                                     proper entry would
            have afforded them, and    ... entry in the wrong book may
                                   and..entry                          may
            prevent the judgment from becoming aalien. lien

Federal Land Bank of Baltimore
             Bank of Baltimore v.
                               v. Sustrik,
                                  Sustrik, 533 A.2d 169, 174 (Pa. Super. 1987)
                                                                         1987)

         Lansdowne v. G.
(quoting Lansdowne       C. Murphy Co,,
                      G.C.         Co., 517
                                        5IT A.2d 1318,
                                                 1318, 1321-22 (Pa. Super. 1986)

(quoting 49 C.J.S. Judgments, 8$$
                              §§ 106, 107 &
                                          & 109 n. 97)).

      In sum, the order signed by Judge Ford entering judgment in favor of Ms.

Walker-Chin
Walker-Chin and
            and against Mr.
                        Mr. Chin required an
                                          an additional
                                             additional step to
                                                             to reflect
                                                                reflect the
                                                                        the


                                            88
judgment on the civil judgment
                      judgment index. Ms. Walker-Chin had to transfer the

judgment to the civil judgment index. Orders entered in the family
                                                            family court division

are not automatically transferred. Ms. Walker-Chin took the appropriate
                                                            appropriate steps
                                                                        steps to

transfer the judgment, and Office of Judicial Records appropriately
                                                      appropriately accepted
                                                                    accepted

transfer of the judgment. In the absence of these steps, the judgment would not

appear on any inquiries made by potential creditors or others with interest in any
                                                                               any

liens or encumbrances against
                      against Mr.
                              Mr. Chin. In
                                        In other
                                           other words,
                                                 words, the
                                                        the purpose
                                                            purpose and priority
                                                                        priority

of the
   the judgment would be negated.
                would be negated.

      Mr. Chin does not point to any defect or irregularity in
                                                            in the record of the

judgment being
judgment being recorded
               recorded that
                        that would render the
                             would render the judgment as invalid
                                              judgment as invalid or
                                                                  or leave the
                                                                     leave the

Office of Judicial Records
                   Records without
                           without the
                                   the authority to
                                                 to enter
                                                    enter judgment. Thus, the
                                                                          the Ms.
                                                                              Ms.

Walker-Chin properly transferred the judgment to the civil judgment
                                                           judgment index and this

Court
Court properly
      properly denied
               denied the
                      the petition to
                                   to strike.

D.    Mr. Chin's
      Mr. Chin's Other Issues Lack
                 Other Issues      Merit
                              Lack Merit

      Mr. Chin raises several arguments in
                                        in his 1925(b)
                                               1925() statement which are not

applicable
applicable and/or for
                  for which
                      which he
                            he cites
                               cites no supporting authority.
                                     no supporting authority.

      As an initial matter, Mr. Chin argues that this Court lacked personal
                                                                   personal and

subject matter jurisdiction over Mr. Chin and, presumably,
                                               presumably, the judgment.
                                                               judgment. A
                                                                         A court

must have jurisdiction over aaparty to
                                    to enter judgment
                                             judgment against him. An action taken

by a
   acourt without jurisdiction is a
                                  anullity. Dubrey v. Izaguirre, 685 A.2d 1391, 1393

(Pa. Super. 1996).




                                          99
      The jurisdictional arguments make little sense in context. Mr. Chin availed

himself
himself of the
           the Philadelphia
               Philadelphia Court
                            Court of Common Pleas
                                            Pleas when
                                                  when he
                                                       he initiated proceedings
                                                                    proceedings

in
in this
   this court's family
                family division in
                                in March
                                   March 2007.
                                         2007. He
                                               He is
                                                  is the
                                                     the named plaintiff.
                                                               plaintiff. When Ms.
                                                                               Ms.

Walker-Chin transferred the judgment from the family
                                              family division to the civil

judgment index, she never "left" the Philadelphia Court of Common Pleas. She

simply reduced Judge Ford's order entering
                                  entering judgment to
                                                    to the only
                                                           only civil judgment
                                                                      judgment

index maintained in Philadelphia. At all times, the Philadelphia Court of Common

Pleas, whether through Judge Ford or this Court, had jurisdiction over Mr.
                                                                       Mr. Chin.

And the
    the Family
        Family Court
               Court will
                     will continue to
                                   to have jurisdiction over Mr. Chin in
                                                                      in the

domestic relations case. Thus, this Court concluded that it had jurisdiction over

both Mr. Chin
         Chin and the
                  the judgment.

      Mr.
      Mr. Chin also argues
          Chin also argues that
                           that Ms. Walker-Chin violated
                                Ms. Walker-Chin violated Family
                                                         Family Division
                                                                Division

Administrative Regulation
               Regulation 97-1 because she
                                       she filed
                                           filed documents ordinarily
                                                           ordinarily maintained

under seal in the family court to the civil dockets. It is this Court's view that any
                                                                                  any

enforcement of any alleged violation of the family
                                            family division's administrative

regulation —and this Court does not offer a
regulation --                             aview one way or another —
                                                                   -- lies
                                                                      lies with
                                                                           with the
                                                                                the

family division. Mr. Chin could seek the appropriate remedy
                                                     remedy with Judge
                                                                 Judge Ford.

Whether or not
           not Ms.
               Ms. Walker-Chin
                   Walker-Chin violated
                               violated the
                                        the regulation    transferring the
                                            regulation by transferring the

judgment to the civil judgment index, however, was not aabasis for this Court to

strike the judgment.

      Finally, Mr. Chin argues, without citing any facts or legal
                                                            legal authority,
                                                                  authority, that this

Court improperly considered Ms. Walker-Chin's equitable
                                              equitable arguments
                                                        arguments and/or facts



                                          10
                                          10
outside the face of the record. Because Mr. Chin does not provide any support for

these arguments in
                in his 1925(b)
                       1925(b) statement, this Court is unable to
                                                               to address them. In

any event, in considering the petition to
                                       to strike, this Court only considered the face

of the judgment itself, as filed on the civil docket.

       Thus, none of the other arguments raised by Mr. Chin have merit
                                                                 merit.


E.     Conclusion

       For the foregoing reasons, this Court respectfully submits that its Order

denying the Petition to
                     to Strike was not an abuse of discretion and was an

appropriate exercise of judicial discretion. The Superior Court should affirm this

Court's Order denying the Petition to Strike.




                                                 BY THE COURT:




                                                 Josh aRoberts, J.
                                                 Joshu
Dated: June 3, 2021
               2021




                                            11
                                            II